Citation Nr: 0100216	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  The veteran was a prisoner of war from February 1, 
1944 to September 10, 1944.  

The veteran died in June 1995; the appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran died in June 1995.  The death certificate listed 
the cause of death as being multiple pulmonary emboli, with 
other significant conditions contributing to death listed as 
being coronary artery disease severe; cardiomegaly; and 
pulmonary emphysema.  It is indicated that the veteran was 
hospitalized at the time of his death.  

At the time of his death, the veteran had been granted 
service connection for residual right median nerve injury; 
post-traumatic stress disorder (PTSD); wound residuals of the 
left leg; and the residuals of an appendectomy.  

Some treatment records regarding the veteran's final 
hospitalization and autopsy have been obtained.  However, it 
does not appear that all records pertaining to treatment 
received by the veteran for his fatal condition prior to 
death or the final autopsy report have been obtained.  The 
appellant has indicated that all treatment of the veteran 
prior to his death was rendered at the VA Medical Center.  
The evidence previously submitted indicates that the veteran 
was also treated at a private hospital prior to his death.  
Thus, all private and VA treatment records should also be 
obtained.  

The appellant asserts that the veteran's death is the result 
of ischemic heart disease that is presumed to be due to him 
having been prisoner of war during service.  The appellant 
also should be asked to submit competent evidence to support 
her assertions in this regard.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal condition and his service-
connected disabilities following service.  
The appellant should be asked to identify 
any health care providers who might have 
treated the veteran prior to his death.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  This should include obtaining 
all records of treatment of the veteran 
during his final period of 
hospitalization.  All VA treatment 
records, to include the final autopsy 
report, not previously secured, should be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
This should include asking her to provide 
all competent evidence to support her 
assertion that the veteran died as the 
result ischemic heart disease due to 
being a prisoner of war.  The appellant 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the appellant's claim.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

